Citation Nr: 0423053	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from September 1966 to July 
1968.  Service in Vietnam is indicated by the evidence of 
record. 

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a June 2001 
rating decision, the RO denied the claim.  The veteran 
disagreed with the June 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2002.  

The Board undertook additional development on this issue in 
November 2002, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, that regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) [the 
Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver].  In August 2003, the Board 
remanded this issue to comply with the holding in DAV.  The 
RO issued a supplemental statement of the case (SSOC) in 
February 2004 which continued the previous denial.  


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors.

2.  During his service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran's representative contends in the July 2004 
informal hearing presentation that the notice provided to the 
veteran was inadequate.  For reasons provided immediately 
below the Board finds that the RO adequately described the 
kinds of evidence that was necessary to substantiate the 
veteran's claim as well as who (between the veteran and VA) 
were responsible for obtaining it.  

The Board observes that the veteran was notified by the June 
2001 rating decision, by the March 2002 statement of the case 
(SOC), and by the February 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim and of the particular deficiencies in the evidence with 
respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter not only explained what the evidence must show to 
establish service connection, it also enclosed a PTSD 
stressor questionnaire and informed the veteran that he must 
fully complete it.  Moreover, the letter explained that VA 
would obtain government records on the veteran's behalf and 
would make reasonable efforts to help him get other relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Crucially, the inclusion of a PTSD stressor questionnaire 
informed the veteran of the precise information that was 
required to prove his claim.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  
That one year period has long since elapsed.

The Board also notes that the fact that the veteran's claim 
was adjudicated by the RO in June 2001, prior to the 
expiration of the one-year period following the March 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

The veteran stated in his June 2001 notice of disagreement 
(NOD) that he did not receive the March 2001 letter.  
However, the record shows that the letter was mailed to the 
same address listed on the NOD.  There is no evidence that it 
was returned as undeliverable.  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley, 
supra, [citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the March 2001 letter was sent to the 
veteran at his then most recent address of record.

Moreover, after the denial of his claim in June 2001 and the 
receipt of the notice of disagreement, an informal conference 
was held in November 2001.  During that conference, the 
veteran was notified that the RO needed more specific 
information on stressors.  Specifically, he was informed that 
"if any personnel in his unit were wounded while he was 
there, he should attempt to identify the time frame and 
names, if he remembers them, of individuals involved."  That 
same month, the RO sent the veteran another letter which 
informed him that the RO had sufficient evidence to show a 
current disability, but still needed more specific 
information regarding stressful events in Vietnam.  The 
veteran was informed that in order to allow the RO to search 
for confirmatory military records, he should identify any 
personnel in his unit who were injured and the month and year 
when such casualties took place.  The RO contacted the 
veteran over the telephone in December 2001 and again 
reminded him that he needed to submit names and dates of 
buddies who were killed or injured in Vietnam to establish a 
stressor for his claim.  

Thus, the veteran was not only notified by the March 2001 
letter, but was repeatedly notified by letter, in person and 
by telephone of the specific evidence that was  lacking in 
his case.  

In February 2004, the veteran's representative stated that 
the veteran had not been notified of all the various types of 
evidence he could submit in order to substantiate his appeal.  
The Board notes, however, that the March 2001 letter did list 
numerous types of evidence that could be submitted, including 
lay statements, private medical records, VA medical records 
and the veteran's own testimony.  

Significantly in this case, as discussed below, a verified 
stressor was and is the only  element lacking in the 
veteran's case.  The veteran was notified repeatedly by 
letter, by conference and by telephone that he needed to 
submit information to verify his stressor events, and he was 
specifically informed of the exact information needed, i.e. 
names, dates and locations of his claimed stressor events.  
It is difficult to imagine how this information might be more 
effectively conveyed to the veteran than has already been 
attempted by the RO.  In short, the veteran has been clearly 
and repeatedly informed by VA of the evidence he needed to 
submit, namely specific stressor information which was 
capable of verification.  The Board finds the contentions of 
the veteran's representative that adequate notice was not 
provided to be lacking in merit.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and service personnel records.  The veteran 
identified records from the VA Medical Center in St. Louis, 
Missouri on several occasions.  The RO requested and obtained 
these records.  The veteran was also afforded a VA 
examination in March 2003.  The veteran submitted a private 
medical record in June 2001 and a private examination in 
April 2003.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a Board hearing, and he did not request a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.  See 38 C.F.R. § 3.103 
(2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the claimant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Analysis 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board observes that the veteran has at least implied his 
participation in combat.  In his November 2000 claim, he 
stated that he "saw action".  He has not been more 
specific, and the Board is unable to identify any objective 
evidence which supports a conclusion that the veteran is a 
veteran of combat.  

The Board notes that the veteran's military occupational 
specialty was at various times a truck driver and a plumber.  
He did not receive any awards or decorations indicative of 
combat participation.  A review of the veteran's Form DD-214 
shows that he was awarded the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
The Board finds that none of these awards is conclusive on 
the issue of combat status.  The National Defense Service 
Medal was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal was also awarded to all members of the Armed Forces of 
the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

The Board notes that Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  As the record provides no evidence 
of combat participation beyond the veteran's own statements, 
the Board concludes that combat status has not been 
demonstrated in this case.  See Moreau, Dizoglio and Doran, 
all supra.

Because it has not been shown that the veteran engaged in 
combat, as discussed above the law requires that stressors be 
corroborated by evidence other than the veteran's lay 
testimony or the diagnosis of PTSD.

With respect to reported stressors, in his November 2000 
claim, the veteran stated that he had a friend killed in 
Vietnam.  He did not provide the friend's name or any other 
information about the incident, or even if he was a witness 
to the death.  

In a December 2001 letter, the veteran stated that the man's 
name was R.M. and that he was from California.  In a March 
2003 medical report, the veteran stated that his friend was 
driving a front loader when he was hit by a dump truck.  The 
front loader landed on top of the friend and the veteran was 
asked to go and remove it.  He also stated that he received a 
letter from the friend's mother and made a special visit to 
see the family.

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  It appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  The RO determined from available 
records that a serviceman with the last name of M. was killed 
in Vietnam; however, he had a different first name than that 
given by the veteran and was not from California.  

The veteran's representative argued in the July 2004 informal 
hearing that the veteran should not be required to know 
specifically where the deceased soldier was from.  
Ordinarily, the Board would tend to agree.  However, the 
Board finds it particularly significant that the veteran not 
only described this man as his friend, but stated that he 
visited the man's family and corresponded with his mother.  
Under these purported circumstances, as related by the 
veteran himself, it would be impossible for him not to know 
what state the veteran was from.  

There is also the matter of the first name.  Only one of two 
conclusions may be drawn:  the veteran either does not know 
the first name of the man he claims to have been his friend 
and who was killed in Vietnam, or the man he described was 
not in fact killed as reported by the veteran.  The Board 
additionally notes that the veteran's contention as to seeing 
his friend killed have not been verified with the Center for 
Research of Unit Records (CRUR) and in fact cannot be 
verified because, even assuming that the correct name was 
provided, the date and location of the incident have not been 
provided by the veteran.  The veteran was asked on several 
occasion to provide such details to assist the RO in 
corroborating his stressors, but he has yet to do so.  

Also in the March 2003 medical report, the veteran described 
seeing a fellow solder's arm blown off.  However, he did not 
give a name, date or location of the incident.  This 
incident, too, is impossible to verify.  

In a June 2001 VA Form 21-4138, the veteran stated that he 
was exposed to sniper fire, land mines and mortar fire on a 
daily basis.  However, he did not provide specifics as to any 
particular such incident, to include dates, names or 
locations of such incidents.  

In short, the veteran has given information concerning these 
various alleged stressor incidents which are vague and 
impossible to verify.

The March 2003 VA examiner specifically noted that the 
veteran's report was vague with no details.  Interestingly, 
the veteran reported to the examiner that he did not want to 
talk about these incidents because they were distressful; 
however, the examiner reported that the veteran in fact 
showed no apparent distress when relating the events.  

In any event, although veteran's accounts are vague, the 
issue in this case is not in fact whether the Board finds the 
veteran's contentions with respect to his stressors to be 
credible.  The issue is whether they are, or can be, 
corroborated.  As the veteran is not a combat veteran, to 
establish his stressors, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony.  See Doran, 6 Vet. 
App. at 289.  In this case, despite the RO's repeated 
attempts to notify the veteran that he needed to provide 
additional specific information to enable verification of his 
stressors, the veteran has not submitted such information.  

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
There is currently of record no stressor which has been 
verified or for which there is sufficient information to be 
verified.  The veteran's claim fails on that basis.  See 
38 C.F.R. § 3.304 (f) (2003).  

The veteran's representative has suggested that the veteran's 
case is analogous to those in Suozzi v. Brown, 10 Vet. App. 
307 (1997), or Pentecost v. Principi, 16 Vet. App. 124 (2002) 
[holding, in general, that corroboration of every detail of a 
stressor is not necessary and that evidence that an 
individual was in proximity to a stressful event may be 
sufficient to establish actual participation].  The Board 
believes that the case here on appeal is readily 
distinguishable from Suozzi and Pentecost.  In those cases 
the general fact of the claimed events was confirmed by 
official sources and only the claimants' involvement was 
questioned.  In this case, however, there is no evidence from 
official sources or other corroborating evidence that the 
claimed stressors actually occurred.  

The Board notes that medical records such as the March 2003 
examination of Dr. J.L.L. purport to link the veteran's PTSD 
to his reported stressors.  However, such evidence does not 
serve to verify the veteran's stressors.  See Moreau at 395-
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors].  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressor identified by the veteran.  Establishment of 
such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



